United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2533
                       ___________________________

                    Dedra Rudley, and Minor Child M.D.B.

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

               Little Rock Police Department; City of Little Rock

                            lllllllllllllllllllllDefendants

   Hubert Bryant, In his individual and official capacity; Chris Oldham, In his
                         individual and official capacity

                     lllllllllllllllllllllDefendants - Appellants

    Kenton Buckner, Chief of Police, in his individual and official capacity

                            lllllllllllllllllllllDefendant
                                   ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: April 16, 2019
                            Filed: September 3, 2019
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________
WOLLMAN, Circuit Judge.

       Dedra Rudley filed suit under 42 U.S.C. § 1983, asserting that Little Rock
Police Officers Hubert Bryant and Chris Oldham used excessive force in violation of
the Fourth Amendment while arresting her and her minor son, M.D.B. The officers
have appealed the district court’s denial of their motion for summary judgment on the
basis of qualified immunity. Because the officers’ actions did not violate Rudley and
M.D.B.’s clearly established rights, we reverse and remand.

       Rudley and M.D.B. met with the principal of M.D.B.’s school just over a week
after M.D.B. had suffered a broken clavicle during an altercation at school. When the
meeting became hostile, the school principal requested that security officers escort
Rudley and M.D.B. from the premises. Responding to the request, Bryant, serving
as the School Resource Officer at the time, was told by the principal that Rudley had
thrown a book at him. Bryant requested identification from Rudley, who stated that
her identification was in her car. Bryant and Jerry Moore, a security guard employed
by the school district, escorted Rudley and M.D.B. to the parking lot.

       M.D.B. asserts that Bryant seemed to be agitated as the three proceeded to
Rudley’s vehicle in the parking lot. He also noticed that Bryant stood very close to
Rudley while she looked for her identification and at one point appeared to reach for
his gun. When M.D.B. asked what Bryant was reaching for, Bryant informed him
that he was under arrest. As Bryant was proceeding around the back of Rudley’s
vehicle towards M.D.B., Rudley stepped in between the two of them before falling
into Bryant.

      Bryant disputes this account of the events in the parking lot. He contends that
M.D.B. acted aggressively and threatened him. He asserts that when he informed
M.D.B. that he was under arrest for terroristic threats, Rudley stepped in front of him
and pushed him before falling to the ground.

                                         -2-
      The remainder of the interaction was captured on video by the camera attached
to Bryant’s taser. As M.D.B. helped Rudley up from the ground, Rudley exclaimed
“wait a minute [expletive]” and then took a step towards Bryant as Bryant
commanded her to “stop—get back.” Bryant then deployed his taser on Rudley. As
this was occurring, security guard Moore told M.D.B. to step away. He did so and
then took a few steps towards Moore. The video then shows M.D.B. and Moore
engaged in a physical altercation. Rudley retrieved papers from the ground and
walked purposefully towards M.D.B. and Moore and away from Bryant, who then
cycled his taser again on Rudley as she walked away. Bryant caught up with Rudley
before she reached M.D.B. and Moore and took her down, at which point the camera
was shaking or pressed against Rudley’s clothes for approximately thirty seconds.

      Bryant contends that he was forced to use his taser again after taking Rudley
down because she “attempted to get up.” Rudley and M.D.B. assert that Bryant was
on top of Rudley, who was fully compliant, with his knee on her back or neck, an
account contradicted by the video, the audio and the shaking nature of which are
consistent with a physical struggle, during which Bryant informed Rudley that she
was under arrest and ordered her to stop resisting. Although Rudley stated that she
was not resisting, the video reveals that the scene became calm only after Bryant had
used his taser a third time and was thereafter able to place Rudley in handcuffs.

       Officer Oldham arrived in the meantime, arrested M.D.B. and handcuffed his
wrists behind his back, which Rudley and M.D.B. allege exacerbated M.D.B.’s
existing injury. Oldham’s arrival and his subsequent arrest of M.D.B. are not shown
on the video.

       The officers moved for summary judgment, asserting that they were entitled to
qualified immunity. Although the district court found that the scene, as shown on the
video, was “chaotic and combative,” it denied the officers’ motion, concluding in part



                                         -3-
that “the right to be free from excessive force, particularly physical force and repeated
tasing was clearly established in May 2014.”

       The officers are entitled to qualified immunity unless (1) the evidence, viewed
in the light most favorable to Rudley, establishes a violation of a constitutional or
statutory right, and (2) the right was clearly established at the time of the violation,
such that a reasonable official would have known that his actions were unlawful. See
Blazek v. City of Iowa City, 761 F.3d 920, 922-23 (8th Cir. 2014). “We review a
district court’s qualified immunity determination de novo and may resolve the appeal
under either prong of the analysis.” Id. at 923. The Supreme Court has emphasized
that courts should not “define clearly established law at a high level of generality.”
Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2017) (per curiam) (quoting City & Cty. of
San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765, 1765-66 (2015)). Because “[u]se
of excessive force is an area of the law in which the result depends very much on the
facts of each case, . . . police officers are entitled to qualified immunity unless
existing precedent squarely governs the specific facts at issue.” Id. at 1153 (internal
quotation marks omitted). In other words, Rudley must identify controlling authority
or “a robust ‘consensus of cases of persuasive authority’” placing the constitutional
question beyond debate. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (quoting
Wilson v. Layne, 526 U.S. 603, 617 (1999)).

       Turning first to the claims against Bryant, Rudley alleges that Bryant’s repeated
tasing violated her Fourth Amendment right to be free from the use of unreasonable
force. In rejecting Bryant and Oldham’s qualified immunity defense, the district court
reasoned that Rudley and M.D.B. were unarmed, made no attempt to flee the scene,
and did not appear to pose a “real threat” to the safety of the officers. The court then
identified several disputes of material fact, among them whether Rudley assaulted
Bryant and whether her actions after the first tasing justified the subsequent tasings.




                                          -4-
       Upon our de novo review, we conclude that neither Rudley nor the district
court has identified controlling authority establishing a right to be free from any of
the three tasings applied against Rudley. See Blazek, 761 F.3d at 925 (separating
each “discrete use of force for consideration under the Fourth Amendment”). Rudley
relies almost exclusively on Shekleton v. Eichenberger, 677 F.3d 361, 366 (8th Cir.
2012), in which the plaintiff complied with the arresting officer’s orders and did not
behave aggressively or direct obscenities at the officer. The plaintiff in that case told
the officer that he was physically unable to comply with the order to place his arms
behind his back and, although the two men fell to the ground while the officer
attempted to effectuate the arrest, at no time did the plaintiff resist arrest or attempt
to flee.

       Our en banc court recently distinguished Shekleton in Kelsay v. Ernst, No.
17-2181, slip op. at *3 (8th Cir. Aug. 13, 2019) (en banc). There, officers arrived on
scene after learning of a purported pool-side assault. Id. at *1. The defendant officer
Ernst attempted to arrest Kelsay, a diminutive woman clad only in swimwear, upon
learning that she had attempted to interfere with an arrest. Kelsay began to walk
away from Ernst and towards her daughter, who was involved in a verbal altercation
with a female patron near the pool exit. Ernst followed her, grabbed her arm, and told
her to “get back here.” Kelsay replied, indicating that she wished to confront the
other patron, and kept walking toward her daughter and the patron. Ernst bear-
hugged her and threw her to the ground, breaking her clavicle. Id. at *2. We reversed
the denial of qualified immunity, concluding that no precedent clearly established that
Ernst’s takedown was unreasonable at the time of the incident.

       The situation here, involving aggressive behavior and a “chaotic and
combative” scene, D. Ct. Order of June 20, 2018, at 3, is unlike Shekleton and more
akin to the situation in Kelsay. Prior to their altercation, Bryant believed Rudley to
have thrown a book at the principal, just as Ernst had been told that Kelsay had
interfered with an arrest before his arrival. Rudley then physically inserted herself

                                          -5-
between M.D.B. and Bryant, directed an expletive at Bryant, and stepped toward him,
ignoring his command to stop. Following the first tasing and continuing through the
second, Rudley further contravened Bryant’s prior command by walking toward
M.D.B. and Moore. Like Kelsay, Rudley may have seemingly posed little physical
danger to the officers, shod as she was in high-heeled shoes. Based on Rudley’s
behavior and the information known to Bryant at the time, however, “a reasonable
officer in [Bryant]’s position could have believed that it was important to control the
situation and to prevent a confrontation . . . that could escalate.” Kelsay, slip op.
at *7.

        Rudley’s was not the case of an individual “who did not resist arrest, did not
threaten the officer, did not attempt to run from him, and did not behave aggressively
towards him.” Shekleton, 677 F.3d at 366. Nor was Rudley like the seat-belt-
restrained passenger cowering in her automobile, as was the case in Brown v. City of
Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009). Rather, as in Kelsay, the scene
was a tumultuous one involving seemingly aggressive and noncompliant behavior,
circumstances which we have previously held rendered officers’ uses of tasers
reasonable. See Cook v. City of Bella Villa, 582 F.3d 840, 851 (8th Cir. 2009)
(holding that an officer’s use of his taser during a “rapidly escalating situation” was
reasonable when an individual had stepped out of his vehicle and taken a step towards
the officer); see also Carpenter v. Gage, 686 F.3d 644, 649 (8th Cir. 2012) (holding
that it was not unreasonable for an officer to use his taser on an individual lying on
the ground who had refused officers’ orders to present his hands for cuffing). “In
light of these authorities, we cannot conclude that [Rudley] has identified ‘a robust
consensus of cases’ that placed the excessive force question ‘beyond debate’ at the
time of [the] alleged violation.” Murphy v. Engelhart, No. 18-3054, slip op. at *4
(8th Cir. Aug. 14, 2019) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011)).

       Finally, we conclude that Officer Oldham did not violate a clearly established
right by handcuffing M.D.B.’s wrists behind his back. Although the precise timing

                                         -6-
of the handcuffing is not established by the video, Oldham arrived in the midst of a
highly combative situation. While Bryant was engaged with Rudley, M.D.B. can be
seen on the video physically wrestling with Moore. Oldham could have reasonably
believed that M.D.B. presented a threat to him and his fellow officers, and he applied
only a minimal degree of force. Rudley and M.D.B. cite no case holding that the use
of a similar degree of force was unreasonable in circumstances similar to those here.

    The district court’s order is reversed, and the case is remanded for the entry of
summary judgment in favor of the officers.
                     ______________________________




                                         -7-